Exhibit 10.14

SEPARATION AGREEMENT AND

GENERAL RELEASE OF ALL CLAIMS

THIS is a SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS (“Agreement”)
by and between David L. Thomas (“Executive”) and LCA-Vision, Inc. (“LCA”).

Executive and LCA are parties to an Agreement dated June 26, 2008 (the
“Employment Agreement”).

In consideration of the mutual promises and releases contained herein and in the
Employment Agreement, the sufficiency of which is hereby acknowledged, Executive
and LCA agree as follows:

1. Executive’s employment with LCA will terminate, permanently and for all
purposes, on December 31, 2012. For purposes of Section 6 of the Employment
Agreement, the termination shall be treated as a termination by LCA under the
fifth sentence of Section 6(a) of the Employment Agreement, subject to the
following modifications:

 

  (a) Executive will receive continuation of his base salary at the annual rate
of $314,150 for 15 months from December 31, 2012, rather than 12 months as
provided in the Employment Agreement.

 

  (b) Executive will receive continuation of health, dental and vision benefits
for an 18-month period from December 31, 2012, rather than 12 months as provided
in the Employment Agreement, with premiums charged to Executive at active
employee rates and subject to the limitation provided in the penultimate
sentence of Section 6(a) of the Employment Agreement.

 



--------------------------------------------------------------------------------

  (c) LCA will continue Executive’s tuition reimbursement benefit through
December 31, 2013, subject to a maximum benefit of $8,000.

 

  (d) After December 31, 2012, Executive will advise LCA from time to time as
requested by LCA (with due consideration for Executive’s other commitments) with
respect to matters which he supervised while employed by LCA, including without
limitation the Houston litigation and personnel matters relating to the Denver
center. LCA will reimburse Executive for all reasonable travel expenses he
incurs in connection therewith.

 

  (e) Executive shall receive the payments or Share Awards provided for in
subsections (iii-vi) of the fifth sentence of Section 6(a).

2. In exchange for the consideration described herein, to which Executive agrees
he would not be entitled but for this Agreement and which is paid solely in
consideration for a release and waiver of all claims, Executive, on behalf of
himself and any heirs, assigns, attorneys, executors, and/or administrators,
hereby covenants not to sue and fully, finally, and forever releases LCA and all
of its present and past parents, subsidiaries, affiliates, successors, partners,
directors, officers, stockholders, benefit plans and administrators, employees,
attorneys, agents, and related entities (collectively the “Releasees”) from any
and all rights, claims, and causes of action under federal, state, or local law,
including, but not limited to, any and all claims or rights under any law,
statute, ordinance, rule, or regulation, the common law, the Ohio Fair
Employment Practices Act, as amended, the Age Discrimination in Employment Act,
as amended, the Older Workers Benefit Protection Act, as amended, the Employee
Retirement Income Security Act, as amended, the Americans with Disabilities Act,
as amended, Title VII of the Civil Rights Act of 1964, as amended, the Family

 



--------------------------------------------------------------------------------

and Medical Leave Act, and any and all claims of discrimination, retaliation,
wrongful discharge, attorney fees, promissory estoppel, breach of contract, or
tort, which have been or could have been raised by Executive against any of the
Releasees through the Effective Date of this Agreement, provided such covenant
and release shall not apply to (A) LCA’s obligations to Executive pursuant to
Section 6 of the Employment Agreement (as modified by this Agreement);
(B) Executive’s rights to any benefits under any retirement plan of LCA that is
intended to be qualified under Section 401(a) of the Internal Revenue Code;
(C) rights of Executive to the extent insured under any policy of insurance
maintained by LCA which relate to occurrences prior to the effective date of
termination; (D) rights of Executive to be indemnified to the maximum extent
permitted by law for any claim to which Executive may become subject as a result
of having served as an officer or employee of LCA or any of its affiliates; and
(E) rights Executive may have with respect to stock or equity interests or
options with respect to LCA.

3. The parties understand that this Agreement does not constitute an admission
by either party of any violation of law.

4. This Agreement shall be governed by the laws of the State of Ohio, without
regard to that state’s principles regarding conflicts of laws.

5. Except as specifically amended hereby, the Employment Agreement shall remain
in full force and effect.

6. This Agreement and the Employment Agreement contain the entire agreement and
understanding between Executive and the Releasees, and any earlier agreements or
understandings are no longer of any force or effect.

 



--------------------------------------------------------------------------------

7. Executive is advised to consult with an attorney before signing this
Agreement. Executive has 21 calendar days within which to consider all terms and
conditions of this Agreement. Executive may waive this 21-day period by
executing the Agreement earlier. Executive shall have the right to revoke this
Agreement for a period of seven days following his execution of this Agreement.
Any revocation must be in writing and delivered to the Chairman of the Board or
the General Counsel of LCA at its current executive offices before the
expiration of the seventh day. The Effective Date of this Agreement shall be the
eighth day after Executive signs it, provided that he does not revoke it during
the seven-day revocation period.

8. Executive agrees that this Agreement is written in a manner he can
understand. Executive acknowledges that he has carefully reviewed all of the
terms and conditions of this Agreement, that he had a reasonable period of time
to consider it, that he fully understands the terms and conditions of this
Agreement, and that he freely, voluntarily, and knowingly enters into it without
any coercion or undue influence.

 

    LCA-Vision, Inc. /s/ David L. Thomas     By:   /s/ E. Anthony Woods David L.
Thomas      

E. Anthony Woods

Chairman of the Board

      Date: 12/31/12     Date: 12/31/12

 